DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Krawzsenek on 11/30/21.

The application has been amended as follows: 
7.	The filter module of claim 1, wherein each of the plurality of filter members includes:

a support frame coupled to an edge of the filtration material so as to support the filtration material and having a flow path through which filtered water produced through the filtration material flows, and
wherein the filtration material comprises a plate shaped filtration material having a predetermined area.
Allowable Subject Matter
Claims 1, 3, 7-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art to Kitanaka teaches the filter module of claim 1, as detailed in the previous office action, where the fastening bar has a first and second end and each of the filter members comprises a filtration material and further teaches the weighting member comprises a first plate having a top surface, an opposing bottom surface, a first and second sidewall, the side walls extending upward from the top surface and the first and second sidewall engage with the first and second ends of the fastening bar, respectively, where the top surface of the first plate is disposed under the filter members (fig. 9, 13). Kitanaka does not teach the entirety of the weighting member being positioned below the filtration material nor would it have bene obvious to one of ordinary skill in the art to provide such a structure in the module of Kitanaka in combination with the other claimed features.
Regarding claim 21, the closest prior art to Kitanaka teaches the filter module of claim 21, as detailed in the previous office action, and further teaches a first and second weighting member coupled to the fastening bar, the first and second weighting members positioned opposite one another with the plurality of filter member positioned between the weighting members (fig. 9, 13, 15). Kitanaka does not teach the fastening bar passing through the first and second weighting members nor would it have bene 
The additional claims are allowed as depending from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778